DETAILED ACTION
Disposition of Claims
Claims 97-116 are pending.
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220202934A1, Published 06/30/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Turning to the specification, a “non-cationic lipid” is defined as being “Compound 1” (¶[0076]).  In the claims and in other places within the specification, “Compound 1” is defined as an ionizable cationic lipid.  Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 106 recites the broad recitation “non-cationic lipid”, and the claim also recites “cholesterol”, which is the narrower statement of the range/limitation.  In the art, “sterols” such as “cholesterol” are recognized as aliphatic lipids, and would be considered a “non-cationic lipid”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As it is unclear from the guidance in the specification as to the ionic nature of Compound I, and as “cholesterol” is a species of the larger genus of “non-cationic lipid”, the claims are rejected on the grounds of being indefinite. 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 106 is rejected on the grounds of being indefinite.  Claim 107 is also rejected since it depends from claim 106, but does not remedy these deficiencies of claim 106.

Claims 106 and 109 and dependent claims 107 and 110-116 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 106 and 109 provide ranges for each of the components of the lipid nanoparticle (LNP), namely the cationic lipid, the PEGylated lipid, cholesterol, and the neutral lipid.  However, the ranges are so large, that the math to generate a lipid that would comprise all these components is not mathematically sound.  For instance, if there was 5 mol% of PEGylated lipid, 20 mol% of the neutral lipid, and 50 mol% of the cationic lipid, this would only allow for 25 mol% of cholesterol, which falls outside the range claimed.  Likewise, if there was 50 mol% of cationic lipid and 45 mol% cholesterol, even at the lowest mol% of PEGylated lipid this would not allow for the claimed amount of neutral lipid.  As the ranges are so large, this makes the metes and bounds of the claimed invention unclear as it results in mathematically impossible scenarios.  It is suggested that the ranges be narrowed to more closely reflect what was actually utilized in the specification to generate the LNPs or to narrow the ranges so that all mol% combinations would be mathematically possible.  Claim 109 is rejected for similar reasoning.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant claims 106 and 109 are rejected on the grounds of being indefinite.  Claims 107 and 110-116 are also rejected since they depend from claim 106 or 109, but do not remedy these deficiencies of claim 106 or 109.
	


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 97 is drawn to a composition comprising: a human metapneumovirus (hMPV) messenger ribonucleic acid (mRNA) comprising a 5' UTR that comprises the sequence of SEQ ID NO: 12, an open reading frame that comprises the sequence of SEQ ID NO: 4, and a 3' UTR that comprises the sequence of SEQ ID NO: 13.  
Further limitations on the composition of claim 97 are wherein the hMPV mRNA comprises the sequence of SEQ ID NO: 14 (claim 98); wherein the hMPV mRNA comprises a 7mG(5')ppp(5')NmpNp cap (claim 99); wherein the hMPV mRNA comprises a polyA tail (claim 100); wherein the hMPV mRNA comprises a chemical modification (claim 101), wherein the chemical modification is 1- methylpseudouridine (claim 102), wherein 100% of uracil in the open reading frame of the hMPV mRNA comprise a t-methylpseudouridine (claim 103); comprising 25 pg 200 g of the hMPV mRNA (claim 104); further comprising mRNA encoding a respiratory syncytial virus (RSV) antigen (claim 105); wherein the composition further comprises lipid nanoparticles that comprise 1-5 mol% PEG-modified lipid; 10-20 mol% non-cationic lipid; 35-45 mol% cholesterol; and 40-50 mol% ionizable cationic lipid (claim 106); wherein the PEG-modified lipid is 1,2 dimyristoyl-sn- glycerol, methoxypolyethyleneglycol (PEG2000 DMG), the non-cationic lipid is 1,2 distearoyl-sn- glycero-3-phosphocholine (DSPC), and the ionizable cationic lipid has the structure of Compound 1 (claim 107):


    PNG
    media_image1.png
    175
    606
    media_image1.png
    Greyscale
  
Claim 108 is drawn to a composition comprising: 25 g - 200 g human metapneumovirus (hMPV) messenger ribonucleic acid (mRNA) comprising the sequence of SEQ ID NO: 14.  
Further limitations on the composition of claim 108 are wherein the composition further comprises lipid nanoparticles that comprises 1-5 mol% 1,2 dimyristoyl-sn-glycerol, methoxypolyethyleneglycol (PEG2000 DMG); 10-20 mol% 1,2 distearoyl-sn-glycero-3-phosphocholine (DSPC); 35-45 mol% cholesterol; and 40-50 mol% ionizable cationic lipid having the structure of Compound 1 (claim 109)Second Preliminary Amendment, and further comprising mRNA encoding a respiratory syncytial virus (RSV) antigen (claim 110).
Claims 111 and 112 are drawn to methods comprising administering to a subject the composition of claim 109 (claim 111) or claim 110 (claim 112) in an amount effective to induce a neutralizing antibody response against hMPV in the subject.  
Further limitations on the method of claim 111 are wherein the subject is immunocompromised and/or has a pulmonary disease (claim 113); wherein the subject is 5 years of age or younger (claim 114); wherein the subject is 65 years of age or older (claim 115); and comprising administering to the subject at least two doses of the composition (claim 116).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 97-106 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof et. al. (US20200163878A1, Pub. 05/28/2020, Priority 10/26/2016; CITED ART OF RECORD; hereafter “Baumhof”), in view of Mok et. al. (Mok H, et. al. J Virol. 2008 Nov;82(22):11410-8. Epub 2008 Sep 10.; CITED ART OF RECORD; hereafter “Mok”) as evidenced by Williams et. al. (Williams JV, et. al. Human metapneumovirus isolate TN/92-4 fusion protein gene, complete cds.  GenBank: EF051124.1. 11/29/2007.; hereafter “Williams”); Geall et. al. (US20130195968A1, Pub. 08/01/2013, CITED ART OF RECORD; hereafter “Geall”); and Hoge et. al. (US20140275227A1, Pub. 09/18/2014; hereafter “Hoge”.)
The Prior Art
Baumhof teaches mRNA comprising lipid nanoparticles (LNPs) and their medical uses, wherein the LNPs comprise a cationic lipid, a PEG lipid, a neutral lipid, and cholesterol, as well as an mRNA compound comprising an mRNA sequence encoding an antigenic peptide or protein. Baumhof teaches the LNP-mRNA compositions as vaccines or medicaments against viral pathogens (entire document; see abstract; reference claims 1, 9, 67, 84; Structures III.)  Baumhof teaches the antigen-providing mRNA would be one that encodes one or more peptides or proteins from a virus (¶[0069]), and while the preferred embodiment of Baumhof is influenza virus antigens, the mRNA sequence may encode one, two, or more peptides or proteins (mono-, bi-, or multicistronic; ¶[0134]), and can encode proteins, antigens, or epitopes from the fusion (F) proteins of Human metapneumovirus (hMPV) and/or respiratory syncytial virus (RSV) (¶[0140-0142][0951]; instant claim 105).  Baumhof teaches that the mRNA compound would preferentially have an untranslated region (UTR) element at the 5’ and/or 3’ end of the nucleic acid, and can be natural or synthetic in order to enhance stability and enable preferential processing in specific cell types (¶[0480-0537]).  Baumhof teaches further stability elements include 5’ caps, such as methylated and unmethylated caps (¶[0074-0077]; NB: Nm is a ribose 2'-O-methylation), specifically cap1 structures (m7G(5')ppp(5')NmpNp; ¶[0073]; instant claim 99).  Baumhof teaches the mRNA may comprise a polyA tail (¶[0079-0080]; instant claim 100).  Baumhof teaches stabilization of the mRNA nucleic acid through chemical modification of the uracils or increasing the G/C content of the nucleic acid (¶0089][0341-0351]), specifically wherein 1-methylpseudouridine (¶[0657][0800][0835-0837][1078]; reference claim 13; instant claims 101-102).  Baumhof teaches loading LNPs with 0.1, 1.0, or 10 μg of mRNA (¶[1316][1521]; Table 1-3), but indicated that since mice were being inoculated, they were receiving 1/10 of the human dose (Table A; Example 12, ¶[1424]), meaning the 10 μg of mRNA would be equivalent to approximately 100 μg dose of mRNA for human vaccination, rendering vaccine compositions comprising a dose of 1-100 μg of mRNA obvious (Tables A-B; instant claim 104).  Baumhof teaches the lipid nanoparticle would have a mol % of cationic lipid: DSPC: cholesterol: PEGylated lipid (such as PEG-s-DMG) at about 50:10:38.5:1.5 (¶[0870]; instant claim 106.)  Baumhof teaches methods to inoculate subjects with the mRNA-LNP composition to elicit a neutralizing antibody response against a virus (¶[1373-1376][1391-1393][1432]).  Baumhof teaches administration of the compositions in a prime/boost inoculation method (¶[1205-1212]; instant claim 116) and that clinical trials were run in a variety of age groups, including those between the age of 18-45 years and those aged 65 and older (¶[1481]; instant claim 115).  Baumhof teaches the “safe and effective amount” will inherently vary according to the age and physical condition of the patient to be treated (¶[0961]).
While Baumhof teaches the basic constructs of the instant claims, Baumhof does not teach the specific cationic lipid, specific PEGylated lipid, or the specific sequences of the UTR and mRNA nucleic acids.  However, such limitations were known in the art at the time of filing, especially the sequences of the UTR regions and hMPV fusion protein, and would have been obvious to a skilled artisan.
Mok teaches hMPV Fusion (F) protein (entire document; see abstract), which is known in the art as GenBank Acc. No. EF051124.1, which is a sequence that aligns 100% with that of SEQ ID NO:4 (see attached NCBI BLAST and Williams; instant claims 97-98 and 108 in part).  Mok teaches that the F protein sequence was inserted into an RNA replicon based upon the alphavirus Venezuelan equine encephalitis virus (VEE), and that these virus replicon particles (VRPs) were capable of encoding the hMPV F protein in an immunogenic fashion in mice (entire document; see abstract; p. 11411, ¶ bridging cols.)  Mok teaches the F protein of hMPV is homologous to the F protein of RSV (p. 11410, ¶ bridging cols.) and that the viruses have similar clinical symptoms in infants and young children and are particularly harmful to those children and adults with comorbid conditions, such as heart or lung disease, cancer, or immunodeficiency (p. 11410, left col., ¶1; instant claims 113-114).  Mok teaches the delivery system was immunogenic and elicited a neutralizing antibody response, although said response varied amongst hMPV strains (p. 11415, rt. col., ¶2) and only antibodies against the F protein were neutralizing (p. 11415, rt. col., ¶2, p. 11416, left col., ¶2).  
Geall further elaborates upon the alphavirus replicon system for delivery of hMPV antigens, and teaches that the positive-sense RNA replicons may be modified in similar ways that the mRNA of Baumhof are modified.  The RNA may have modified nucleobases, including pseudouridine (¶[0049]; instant claim 101).  The RNA may be encapsulated in lipid nanoparticles which can comprise 10% DSPC, 40% cationic lipid, 48% cholesterol, and 2% PEG-conjugated DMG (¶[0197-204]; instant claim 106).  Geall teaches the RNA may comprise UTRs (¶[0188][0205]), a 5’ cap (¶[0044][0049]), and a 3’ poly-A tail (¶[0045]; instant claim 100).  Geall teaches the preferred dose is ≦100 μg RNA (¶[0135]; instant claim 104).  The antigen may be from metapneumoviruses and/or RSV (¶[0094]), and may encode RSV F protein (¶[0187-0189]; instant claim 105).  
UTRs are available as complete or incomplete sequences for the 5’ and/or 3’ end of mRNA, as taught by Hoge (¶[0070]).  Hoge teaches that untranslated regions (UTRs) of a gene are transcribed but not translated. The 5′UTR starts at the transcription start site and continues to the start codon but does not include the start codon; whereas, the 3′UTR starts immediately following the stop codon and continues until the transcriptional termination signal.  Hoge teaches there is growing body of evidence about the regulatory roles played by the UTRs in terms of stability of the nucleic acid molecule and translation, and the regulatory features of a UTR can be incorporated into the polynucleotides, primary constructs and/or mRNA to enhance the stability of the molecule and can be incorporated to ensure controlled down-regulation of the transcript in case they are misdirected to undesired organs sites (¶[0133-0139]).  Hoge teaches 5’ and 3’ UTR pairs such as SEQ ID NOs: 31-32 used to stabilize the LDLR1 protein ORF (Table 4; ¶[0673]; Example 11), wherein SEQ ID NOs: 31 and 32 align with 100% identity to the UTRs of instant SEQ ID NOs: 12 and 13, respectively (instant claims 97-98 and 108, in part.)  While Hoge primarily teaches delivery of RNA which would aid in treatment of diseases and disorders related to cholesterol, the teachings are relevant to the art insomuch that they are showing another optimized, useful mechanism for delivery of RNA via LNPs, wherein the LNPs comprise PEGylated lipids (such as PEG2000-DMG (¶[0287]), cationic lipids, neutral lipids (such as DSPC), and cholesterol (¶[0282]) in a molar ratio of 2:40:10:48 (¶[0287]).  Hoge teaches up to 100% of the uracils may be modified within the sequence (¶[0245-0246]), such as 1-methylpseudouridine (¶[0012][0700]; instant claim 103).  Hoge teaches administration of the LNP-RNA composition to a subject, and that administration will vary depending on species, age, and general condition of the subject, including their health, weight, sex, etc. of said subject (¶[0438]).  Hoge teaches that multiple administrations of the composition may be required (¶[0440]; instant claim 116).  
Given the teachings of Baumhof, generation of an mRNA sequence encoding the hMPV F protein flanked by non-coded regulatory sequences, such as a 5’ cap, a 5’ UTR sequence, a 3’ UTR, and a 3’ poly-A tail, would be obvious to a skilled artisan.  The sequence for hMPV F was known in the art as taught by Mok and evidenced by Williams.  Useful UTR sequence pairs were also known in the art, as taught by Hoge.  Arriving at the sequence of SEQ ID NO: 14, which comprises the 5’UTR of SEQ ID NO:12, the 3’ UTR of SEQ ID NO:13, and the ORF of hMPV of SEQ ID NO:4, would be obvious to a skilled artisan given what was known in the art at the time of filing, as evidenced by Baumhof, Mok, Williams, Geall, and Hoge.  Motivation to deliver hMPV F protein via LNP-RNA platforms was provided by Mok, and further supported by Baumhof and Geall.  Baumhof, Geall, and Hoge stressed the importance of using non-coding regions to regulate the expression and stability of the RNA.  Therefore, the limitations of instant claims 97-98 and 108 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Baumhof in order to utilize specific sequences for the UTR and hMPV regions.  One would have been motivated to do so, given the suggestion by Mok that the RNA delivery of hMPV F protein via RNA to a host was immunogenic, and that the sequence for said protein was known in the art.  Further motivation for the use of UTRs is provided by Baumhof, Geall, and Hoge, with Hoge specifically teaching the exact UTR 5’ and 3’ pair utilized in the instant claims.  There would have been a reasonable expectation of success, given the knowledge that the sequences for all RNA components were known in the art, as taught by Mok, Williams, and Hoge, and also given the knowledge that delivery of RNA, especially mRNA, via LNPs was also known and practiced in the art, as taught by Baumhof, Geall, and Hoge.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim(s) 107 and 109-116 are rejected under 35 U.S.C. 103 as being unpatentable over Baumhof, Mok, Williams, Geall, and Hoge as applied to claims 97-106 and 108 above, and further in view of Benenato et. al. (WO2017049245A2, Priority 09/17/2015; hereafter “Benenato”).  
The applied reference has a common assignee (ModernaTx, Inc.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Similar prior art disclosures are also made regarding the limitations used from this reference by the same assignee in the following patent documents (ALL CITED ART OF RECORD EXCEPT THOSE WITH **): 
US20190125839** (Priority 05/18/2016), 
US20180318409 (Priority 10/22/2015), 
US20180311343 (Priority 10/26/2016), 
US20190175517 (Priority 05/18/2016), 
US20190300906 (Priority 05/18/2016), 
US20200085916 (Priority 05/18/2016), 
US20190275170 (Priority 05/18/2016), 
US20180371047 (Priority 05/18/2016), 
US20190390181 (Priority 05/18/2016), 
US20190298657 (Priority 05/18/2016), 
US20170340725** (Priority 10/22/2015), 
US20170340724 (Priority 10/22/2015), 
US20180289792 (Priority 10/22/2015), 
US20190336595 (Priority 11/11/2016), 
US20190314493 (Priority 10/21/2016), 
US20200069599 (Priority 06/14/2016), 
US20180369374 (Priority 05/18/2016), 
US20190382774 (Priority 05/18/2016), 
US20190167811** (Priority 04/13/2016), 
WO2017127750A1 (Priority 05/18/2016), 
US20180271795 (12/17/2015), 
US20180147298** (Priority 12/10/2015), and 
US20180028645 (Priority 10/22/2015). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


The Prior Art
The teachings of Baumhof, Mok, Williams, Geall, and Hoge have been set forth supra.  While Baumhof, Geall, and Hoge teach about LNPs which comprise cationic lipids for delivery of RNA, none alone or in combination teach or suggest “Compound 1” as recited in instant claims 107 and 109.  While Baumhof teaches cationic lipids which include one or more amine group(s) which bear the positive charge (¶[0041]), and some are similar to “Compound 1” (e.g. see the “III” subset lipids), Baumhof does not appear to specifically teach the Compound 1 lipid as claimed.  Geall teaches the use of lipids which comprise tertiary amines (¶[0014-0015][0242]), but does not appear to teach the Compound 1 lipid as claimed.  Hoge teaches the cationic lipid component may affect the biodistribution and/or pharmacokinetics of the LNP (¶[0281-0282]) but does not appear to teach or suggest Compound 1 (¶[0283-0287]).  
Benenato teaches novel lipids and nanoparticle compositions comprising said novel lipids, including lipid nanoparticles which further comprise PEGylated lipids, structural lipids, and neutral lipids and encapsulate mRNA (entire document; see abstract; reference claims 116-121 and132-151).  Benenato teaches cationic and/or ionizable lipids known in the art included amine- containing lipids that can be readily protonated, and though a variety of such lipid-containing nanoparticle compositions have been demonstrated, improvements in safety, efficacy, and specificity were still lacking (¶[0004]).  Benenato provides a number of structures (¶[0133-0136]) and tests the ability of said structures to form effective and clinically relevant LNPs through testing the zeta potential, polydispersity index (PDI), and particle size (¶[0652-0661], Example 2).  The encapsulation efficiency (EE) was also tested, which looks at the ability of the LNP to entrap or associate with the desired payload (in this instance, mRNA)(¶[0667]).  Tables 1A-1B list the results, with Table 1B showing exemplary compounds that displayed high EE, low PDI (less than 0.3 is noted as desirable, ¶[0170]), small particle diameter, and a pKa close to physiological pH.  Compound 25, which is identical to Compound 1 of the instant claims, was tested further for its immunogenicity, toxicity, and ability to express the protein from mRNA payload (Tables 5A, 8-9, 11B, 14-16, 20-22) and LNPs comprising Compound 25 were delivered to non-human primates (Tables 30-32; Example 22 at ¶[0707]).  Benenato teaches the LNPs were formulated from PEGylated lipids at about 1.5 mol%, cholesterol at about 38.5 mol %, DSPC at about 10 mol%, and the cationic lipid at about 50%, and were compared to LNPs comprising MC3 as a standard (¶[0666]).  Benenato teaches the amount of the LNP-mRNA formulation delivered would vary according to species, age, health, body weight, sex, diet, and such parameters (¶[0368]), and may comprise multiple administrations (¶[0370]; instant claim 116).  Benenato teaches the mRNA-LNP compositions may deliver one or more antigens against viruses (¶[0197]).  Benenato teaches the measurement of the anti-HA antibody response after administration of mRNA-LNP compositions which encode influenza HA (Fig. 11; Example 23.)
Given the teachings of Benenato, one of skill in the art would be motivated to try and see if the novel lipids developed would indeed demonstrate the safety and efficacy noted in their trials, especially one of the cationic lipids narrowed down for testing in further experiments,  Compound 25 was one of those cationic lipids developed by Benenato that appeared to have a better overall profile of size, PDI, EE, safety, and tolerability.  One of skill in the art, given that Benenato had highlighted the need for more efficacious cationic lipids and/or lipid nanoparticles for delivery of RNA, would be motivated to try and swap one known lipid for another known lipid to determine if they could achieve better results with said novel lipid.  Given that the art taught the delivery of hMPV F protein mRNA ORFs via LNPs for therapeutic use, as evidenced by Baumhof, Mok, Williams, Geall, and Hoge, and given that superior cationic lipids for LNP production and mRNA delivery had been developed by Benenato, one of skill in the art would find it obvious to arrive at the limitations of instant claims 107 and 109.  Given the suggestion by Mok regarding the need for a hMPV vaccine encoding the F protein to neutralize against hMPV challenge, one of skill in the art would find the claimed method of instant claim 111 obvious.  As Baumhof, Geall, Benenato, and Hoge all suggested the delivery of multiple cistrons or ORFs, and since Baumhof, Geall, and Benenato all teach that one or more antigens may be delivered at a time, and since Mok teaches the similarity in disease status and commonality amongst the hMPV and RSV F proteins, it would be obvious to deliver a F hMPV antigen along with an RSV antigen, thus rendering the limitations of instant claim 110 and 112 obvious.  Further, as the art teaches or suggests delivery to specific ages, sensitive populations, and the use of prime/boost vaccination regimes, the limitations of instant claims 113-116 would be obvious as noted above in the art teachings.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Baumhof, Mok, Williams, Geall, and Hoge in order to utilize a novel, less toxic cationic lipid, thereby generating LNPs capable of delivering the desired mRNA more effectively and safely, especially in vivo.  One would have been motivated to do so, given the suggestion by Benenato that Compound 25 was a novel cationic lipid capable of generating LNPs with a favorable delivery and safety profile.  There would have been a reasonable expectation of success, given the knowledge that these Compound 25 LNPs were generated in the same mol % ratios with the same supporting lipids, as taught by Baumhof, Geall, and Hoge, and also given the knowledge that hMPV F protein RNA delivered in vivo was capable of eliciting a therapeutic neutralizing antibody response, as taught by Mok.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 97-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,064,934 in view of Perri et. al.( US20090104226A1, Pub. 04/23/2009; hereafter “Perri.”)  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘934 patent is generically claiming immunogenic compositions which comprise mRNA polynucleotides which encode the F proteins of hPIV3 and hMPV formulated in LNPs.  The LNP formulations of the ‘934 claims appear to be identical to those of the instant claims, with the use of the same “compound 1” ionizable cationic lipid.  Both sets of claims are drawn to sequence modifications, such as 1-methylpseudouridine, and both are drawn to the generation of a neutralizing antibody response upon vaccination using the mRNA-comprising composition in specific patient populations.  Both claim the same modifications to the mRNA, including 5’ caps, and both claim the delivery of the same amount of mRNA.  The sequences of the instant claims would result in at least the percent identity to both resulting proteins and RNA encoding sequences thereof.  For instance, SEQ ID NOs: 1 and 57 align with 100% identity to SEQ ID NO: 4 of the instant claims.  Given that the product claims of ‘934 claim the same therapeutic results of the methods of the instant invention claims, it would be an obvious use of the product of ‘934 in a method of vaccination as claimed in the instant claims.  The main difference is that the ‘934 claims require an additional fusion (F) protein, which is from human parainfluenza virus type 3 (hPIV3).  However, such a difference would be an obvious optimization of the instant claims, given the teachings of Perri.  Perri teaches the generation of RNA-based vaccines which deliver antigens from at least two distinct respiratory pathogens (reference claim 1), wherein the respiratory pathogens may be parainfluenza virus (PIV), RSV, or hMPV (reference claims 1-4, 13; ¶[0009]).  Perri teaches that PIV3 F protein ORF was known in the art and inserted into an RNA replicon (Example 4 starting at ¶[0289]) as were hMPV (Example 10) and RSV (Example 9) sequences.  As these respiratory viruses are highly similar in clinical presentation and morbidity, and there is a need to stimulate a more effective and durable immune response against these pathogens, Perri teaches the use of the replicon system to deliver multiple heterologous antigens within a singular vaccine to a host (¶[0008-0019]).  Perri teaches the sequences for different hPIV3, RSV, and hMPV isolates/strains and proteins thereof are known in the art (¶[0013-0014][0016][0058-0061][0084][0154-0156][0296][0303][0305-0306][0323]).  
For at least these reasons, the instant claims are determined to be an obvious variation of the claims of the ‘934 patent.

Claims 97-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,272,150 in view of Perri et. al.( US20090104226A1, Pub. 04/23/2009; hereafter “Perri.”)  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘150 patent is generically claiming immunogenic compositions which comprise mRNA polynucleotides which encode the F proteins of hPIV3 and hMPV formulated in LNPs.  The LNP formulations of the ‘150 claims appear to be identical to those of the instant claims, with the use of the same “compound 1” ionizable cationic lipid.  Both sets of claims are drawn to sequence modifications, such as 1-methylpseudouridine, and both are drawn to the generation of a neutralizing antibody response upon vaccination using the mRNA-comprising composition in specific patient populations.  Both claim the same modifications to the mRNA, including 5’ caps, and both claim the delivery of the same amount of mRNA.  The sequences of the instant claims would result in at least the percent identity to both resulting proteins and RNA encoding sequences thereof.  For instance, SEQ ID NOs: 1 and 57 align with 100% identity to SEQ ID NO: 4 of the instant claims.  Given that the product claims of ‘150 claim the same therapeutic results of the methods of the instant invention claims, it would be an obvious use of the product of ‘150 in a method of vaccination as claimed in the instant claims.  The main difference is that the ‘150 claims require an additional fusion (F) protein, which is from human parainfluenza virus type 3 (hPIV3).  However, such a difference would be an obvious optimization of the instant claims, given the teachings of Perri.  Perri teaches the generation of RNA-based vaccines which deliver antigens from at least two distinct respiratory pathogens (reference claim 1), wherein the respiratory pathogens may be parainfluenza virus (PIV), RSV, or hMPV (reference claims 1-4, 13; ¶[0009]).  Perri teaches that PIV3 F protein ORF was known in the art and inserted into an RNA replicon (Example 4 starting at ¶[0289]) as were hMPV (Example 10) and RSV (Example 9) sequences.  As these respiratory viruses are highly similar in clinical presentation and morbidity, and there is a need to stimulate a more effective and durable immune response against these pathogens, Perri teaches the use of the replicon system to deliver multiple heterologous antigens within a singular vaccine to a host (¶[0008-0019]).  Perri teaches the sequences for different hPIV3, RSV, and hMPV isolates/strains and proteins thereof are known in the art (¶[0013-0014][0016][0058-0061][0084][0154-0156][0296][0303][0305-0306][0323]).  
For at least these reasons, the instant claims are determined to be an obvious variation of the claims of the ‘150 patent.

Claims 97-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,543,269.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘269 patent is generically claiming immunogenic compositions which comprise mRNA polynucleotides which encode the F protein of hMPV formulated in LNPs.  The LNP formulations of the ‘269 claims appear to be identical to those of the instant claims, with the use of the same “Compound 1” ionizable cationic lipid.  Both sets of claims are drawn to sequence modifications, such as 1-methylpseudouridine, and both are drawn to the generation of a neutralizing antibody response upon vaccination using the mRNA-comprising composition in specific patient populations.  Both claim the same modifications to the mRNA, including 5’ caps, 5’ and 3’ UTRs, and 3’ polyA tails, and both claim the delivery of the same amount of mRNA.  The sequences of the instant claims would result in at least the percent identity to both resulting proteins and RNA encoding sequences thereof.  For instance, SEQ ID NO: 57 aligns with 100% identity to SEQ ID NO: 4 of the instant claims, and would therefore encode the same protein as claimed in ‘269 (SEQ ID NO:5).  The results of the methods would inherently be the same as they are generically drawn toward inducing any type of antigen-specific immune response in the host, and both sets of method claims deliver the same compounds and comprise the same steps.  
For at least these reasons, the instant claims are determined to be an obvious variation of the claims of the ‘269 patent.


Claims 97-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 138-152 of copending Application No. 16/897,734 (reference application) in view of Hoge and Mok (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to mRNA compositions comprising hMPV F protein ORF sequences.  Both are drawn to delivery of the mRNA in LNPs which comprise the same components (cationic lipids, neutral lipids, cholesterol, and PEGylated lipids) in the same mol%.  Both claim the addition of an antigen from RSV.  Note that Compound 1 and Compound 25 of the ‘734 application are identical lipids, and the generically claimed lipid in ‘734 (see reference claim 150) is the “base” of Compound 1/25, so this is a genus/species relationship.  Both claim chemical modification of the uracils, especially using 1-methylpseudouridine, and that 100% of the uracils in the mRNA ORF are modified.  The main difference is that the ‘734 application fails to teach the specific sequence for the hMPV F protein.  However, as detailed supra, sequences for said protein (amino acid and nucleic acid) were well-known in the art, as were UTR sequences that are available to stabilize the RNA encoding said protein.  Therefore, the instant claims are an obvious species of the more generically claimed genus of the ‘734 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648